Citation Nr: 9924871	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  97-26 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
kidney disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran, and his brother-in-law



ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1953 to October 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

In June 1999, the veteran testified at a personal hearing 
before a Member of the Board.  At that time, the veteran 
withdrew his claim for entitlement to service connection for 
a leg disability.  

Additionally, the Board observes that the veteran has raised 
the issue of entitlement to service connection for a low back 
disorder, claimed as secondary to his service-connected 
bilateral pes planus.  As this issue has not been developed 
for appellate review, it is referred to the RO for 
appropriate action.


REMAND

Pursuant to 38 C.F.R. § 20.709 (1998), the Board received in 
August 1999 additional evidence from the veteran, which 
consisted of pertinent medical statements from the veteran's 
private physicians.  In accordance with 38 C.F.R. 
§ 20.1304(c) (1998), any pertinent evidence submitted by the 
appellant which is accepted by the Board must be referred to 
the agency of original jurisdiction (AOJ) for review and 
preparation of a Supplemental Statement of the Case, unless 
that procedural right is waived.  See also 38 C.F.R. 
§§ 20.709, 20.1304(a) (1998).  The AOJ has not yet reviewed 
this evidence.  In an August 1999 statement, the veteran, by 
and through his accredited representative, declined to waive 
his procedural right.  Accordingly, a remand is warranted in 
accordance with provisions of section 20.1304(c).

Additionally, it is noted that in an August 1996 rating 
decision, service connection for a back disorder was denied 
as being not well grounded.  It was noted that there was no 
record of treatment in service for a back problem.  Notice of 
the same was sent to the veteran on August 26, 1996.  In an 
April 1997 rating decision, the RO rephrased the issue as one 
of new and material evidence, although the August 1996 rating 
decision had not yet become final.  In June 1997, the veteran 
filed a NOD.  In the Statement of the Case, and Supplemental 
Statements of the Case, issued in July 1997, October 1997, 
and February 1999, respectively, the RO did not provide the 
veteran with the law and regulations regarding entitlement to 
service connection for a back disorder.  As the August 1996 
rating decision is not final, no new and material evidence is 
required to be presented.  Rather, the RO should review the 
veteran's back claim on a de novo basis, and issue the 
veteran and his representative a Supplemental Statement of 
the Case, which provides the law and regulations regarding 
direct and presumptive service connection for the alleged 
back disability.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the Regional Office for 
the following development:

1.  The veteran should be allowed to 
provide any additional evidence pertinent 
to the issues of entitlement to service 
connection for back disorder, and whether 
new and material evidence has been 
submitted to reopen the claim for service 
connection for a kidney disorder, for the 
record.  

2.  The RO should again review the 
record, to include the pertinent medical 
evidence that was submitted directly to 
the Board in August 1999, regarding the 
issues of entitlement to service 
connection (on a direct and presumptive 
basis) for a back disorder, based on a de 
novo review, and whether new and material 
evidence has been submitted to reopen the 
claim for service connection for a kidney 
disorder, in accordance with the 
provisions of 38 C.F.R. § 3.156(a), and 
with the court rulings in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), Winters 
v. West, 12 Vet. App. 203 (1999), and 
Elkins v. West, 12 Vet. App. 209 (1999).

3.  If determinations remain adverse to 
the veteran, the RO should then furnish 
the veteran and his representative a 
Supplemental Statement of the Case  
(SSOC).  This SSOC should summarized any 
additional evidence received pursuant to 
this remand, including the pertinent 
medical evidence received in August 1999.  
This SSOC should also summarized the 
applicable legal criteria and include the 
reasons for the Regional Office's 
determinations concerning the issues of 
(1) service connection (on a direct and 
presumptive basis) for a back disorder; 
and (2) whether new and material evidence 
has been submitted to reopen the claim 
for service connection for a kidney 
disorder.  The veteran and his 
representative should be given an 
opportunity to respond thereto.

4.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims.  The Court has stated 
that compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

As also indicated in the first action paragraph of the 
remand, the veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).

If the benefits sought on appeal with respect to any 
additional issue raised by or on behalf of the veteran, is 
not granted to the veteran's satisfaction, and a timely 
notice of disagreement is received with respect to that 
matter, the RO should furnish a Statement of the Case on that 
issue, and the veteran and his representative should be 
provided an opportunity to perfect an appeal by filing a 
substantive appeal within the requisite time period accorded 
by law.

Thereafter the case should be returned to the Board for 
further appellate considered, if otherwise appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


